Citation Nr: 0802787	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946 and August 1946 to August 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In July 2005, the RO sent the veteran a Statement of the Case 
concerning, in addition to his above indicated claims, claims 
for entitlement to service connection for status post 
tonsillectomy; entitlement to service connection for hearing 
loss with eardrum damage; and entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  The veteran filed a Substantive 
Appeal in August 2005 in which he specifically stated his 
appeal was limited to the issues listed on the title page.

The issue of entitlement to service connection for residuals 
of pneumonia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's contentions of in-service asbestos exposure 
are consistent with the circumstances of his service.

2.  The competent evidence demonstrates a current diagnosis 
of asbestosis.


CONCLUSION OF LAW

Asbestosis was incurred in active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Service Connection

The veteran contends that he incurred asbestosis in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as § 
7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Chapter 2, §C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.

VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran served in the United States Navy from October 
1944 to March 1946 with service aboard the USS Hoptree and 
the veteran contends that his asbestosis was caused by his 
exposure to asbestos at that time.  The veteran's service 
medical records do not reveal any complaint, diagnosis, or 
treatment for asbestosis.

There is no evidence of complaint, diagnosis, or treatment 
for asbestosis post-service prior to 2003.  In June 2003 the 
veteran underwent a private chest computerized tomography 
(CT) scan which revealed multiple calcified pleural plaques 
in both lungs.  Dr. V.V. stated that the results were 
consistent with a nonneoplastic etiology suggesting prior 
asbestos exposure.

The veteran underwent another private chest CT scan in August 
2003.  The scan again revealed scattered calcified pleural 
plaques and Dr. W.B. stated that the veteran showed residual 
parenchymal thickening.  Another private CT scan of the 
veteran's chest was performed in January 2004 which again 
revealed bilateral pleural plaques identified to be 
consistent with asbestos exposure. 

In September 2004, the veteran was afforded a VA 
(Compensation and Pension) C & P respiratory examination.  
The examiner indicated that the veteran had pleural plaques 
which were consistent with asbestosis.  The examiner 
diagnosed the veteran with asbestosis without evidence of 
breathing significance based upon the CT scans in the 
veteran's records.

In January 2005, the veteran underwent another private CT 
scan of the chest and was found again to have pleural 
plaquing consistent with asbestos exposure.  Another private 
physician, Dr. S.S., again diagnosed the veteran with 
asbestosis.

The record shows that the veteran worked as an outdoor 
plumber after service and there is no record of exposure to 
asbestos after separation from service.  The RO conceded a 
possibility of minimal exposure to asbestos during service 
due to the veteran's service aboard the USS Hoptree as a 
Seaman 1st Class.

The Board finds that there is persuasive evidence of record 
that the veteran was exposed to asbestos during active duty 
service aboard the USS Hoptree as a Seaman 1st Class.  The 
record reveals that CT scans of the veteran showed that he 
currently has pleural plaques and has a current diagnosis of 
asbestosis.  In light of the absence of any evidence of 
asbestos exposure before or after service, and the conceded 
exposure to asbestos in service, the probative evidence is at 
least in equipoise as to whether the veteran's current 
asbestosis is related to service.  Accordingly, the Board 
finds that service connection for asbestosis is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  In this case, the Board is 
granting in full the benefit sought on appeal regarding the 
issue of entitlement to service connection for asbestosis.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for asbestosis is granted.


REMAND

The veteran contends that his current recurrent pneumonia is 
due to his in-service diagnosis of and treatment for 
pneumonia or is proximately due to or permanently aggravated 
by his service-connected asbestosis.  

In addition to the elements of direct service connection, 
discussed above, service connection may also be granted on a 
secondary basis for a disability if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service- connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Where a service-
connected disability aggravates a non-service-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.  Evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required to 
establish an increase in disability.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The veteran's service medical records show that the veteran 
was treated for pneumonia in November 1945.  Subsequently, a 
November 1945 chest x-ray was clear and showed that the 
veteran's pneumonia was resolved.  The veteran's first 
separation examination dated in March 1946 and second 
separation examination dated in August 1949 did not reveal 
the presence of any pulmonary problems. 

There is no evidence of complaint, diagnosis, or treatment 
for pneumonia post-service prior to 2003.  In March 2003 a 
private outside chest CT scan was performed which revealed 
dense pneumonitis.  Subsequently, in June 2003, another CT 
was performed which revealed slowly resolving pneumonitis.

In September 2004, the veteran was afforded a VA C & P 
respiratory examination.  The examiner commented on the 
veteran's problem with recurrent pneumonia over the past few 
years and the existence of scarring on the veteran's lungs.  
Upon physical examination the examiner found decreased 
breathing sounds throughout the lung fields, no wheezing or 
rhonchi, no evidence of cor pulmonale or pulmonary 
hypertension, and no evidence of restrictive lung disease.  
The examiner did not render an opinion as to the etiology of 
the veteran's recurrent pneumonia.  The examiner did not find 
current pneumonia.  

In January 2005, the veteran was examined by Dr. G.T. who 
indicated that the veteran continued to have recurrent 
episodes of pneumonia despite having a pneumonia shot.  
However, Dr. G.T. did not diagnose the veteran as having 
pneumonia at that point.

The examiner, in his report of the September 2004 C & P 
examination, failed to render an opinion regarding the 
etiology of the veteran's recurrent pneumonia.  The examiner 
also failed to address whether the veteran's recurrent 
pneumonia is proximately due to or permanently aggravated by 
the veteran's service-connected asbestosis.  As the 
information provided in the September 2004 examination report 
is insufficient, the Board finds that the veteran must be 
afforded another medical examination.  See Howell v. 
Nicholson, 19 Vet. App. 535, 539 (2006); see also Coburn v. 
Nicholson, 19 Vet. App. 427, 433 (2006).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  The veteran's claims 
folder reveals that the veteran receives medical treatment at 
the VA outpatient clinic in Panama City, Florida and the VA 
outpatient clinic in Pensicola, Florida.  However, the claims 
folder does not contain and VA medical records dated after 
September 2004.  Accordingly, VA clinical records pertaining 
to the veteran's treatment for pneumonia that are dated since 
September 2004 should be obtained on remand.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Notice that meets the requirements of 
Dingess/Hartman should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided notice, 
in compliance with the VCAA concerning 
the substantiation of claims for 
secondary service connection and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which informs that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Associate with the claims file VA 
treatment records pertaining to the 
veteran's treatment for pneumonia that 
are dated since September 2004.  If no 
additional records exist the case file 
should be documented accordingly.  Any 
additional pertinent records identified 
by the veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the veteran, and 
associated with the claims folder.

3.  After completing the above 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any residuals of pneumonia 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on 
the veteran's report of in-service 
pneumonia, and opine as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran's residuals of pneumonia are 
related to or had its onset during 
service, and particularly, to his in-
service pneumonia.  If not, the examiner 
should opine as to whether it is at least 
as likely as not that the residuals of 
pneumonia are secondary to or aggravated 
by the service-connected asbestosis.  The 
rationale for all opinions expressed 
should be provided in a legible report.

4.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted, issue 
the veteran and his representative a SSOC 
and provide the veteran an opportunity to 
respond.  The SSOC must address the 
requirements of secondary service 
connection.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


